ORDER

PER CURIAM:
AND NOW, this 8th day of January, 2001, Oscar Gaskins having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated September 1, 2000; the said Oscar Gaskins having been directed on October 80, 2000, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Oscar Gaskins is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.